Citation Nr: 1731666	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 23, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the evidentiary record.

By way of a brief procedural history, in November 2011, the Board determined that the Veteran's claim for TDIU was part and parcel of his claim for an initial increased rating for his service-connected posttraumatic stress disorder (PTSD) and remanded the claim to the RO for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2012 rating decision, the RO granted the claim for TDIU, effective August 23, 2011.  By a decision dated in March 2014, the Board found that as entitlement to a TDIU had been granted by the RO, the issue was no longer before the Board.  The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court reversed the Board's determination that TDIU was not on appeal to the Board, and remanded the matter for further proceedings consistent with the Memorandum Decision.  The Board remanded the claim for additional development in December 2015, and the case has now been returned to the Board for further appellate review.   

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDING OF FACT

For the period prior to August 23, 2011, the Veteran did not meet the schedular criteria for a TDIU, and the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 2011, for the award of TDIU, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v.
Brown, 4 Vet. App. 361, 363 (1993).

The opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Regarding the effective date for the grant of a TDIU, the Board notes that during the pendency of the appeal for an increased initial rating for PTSD, the Veteran also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In other words, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(1)).

Accordingly, as the claim for a TDIU is part of the Veteran's claim for service connection for PTSD, and subsequent higher initial rating, the period on appeal extends to the date of the service connection claim.  The Veteran has been granted service connection for PTSD from October 6, 2006.  Therefore, the Board must consider whether a TDIU is warranted for the time period from October 6, 2006, to August 22, 2011. 

For the time period under consideration, the Veteran's service-connected disabilities included:  PTSD, rated as 50 percent disabling from October 6, 2006; tinnitus, rated as 10 percent disabling from February 23, 2008; and bilateral hearing loss, assigned a noncompensable rating from February 23, 2008.  Thus, he had a single service-connected disability rated as 50 percent prior to February 23, 2008, and a combined disability rating of 60 percent from that date until August 22, 2011.  Thus, prior to August 23, 2011, the Veteran does not meet the threshold rating requirements necessary for consideration for TDIU benefits under 38 C.F.R. § 4.16(a).  However, the Board will consider whether a TDIU is warranted on an extra-schedular basis prior to August 23, 2011.  See 38 C.F.R. § 4.16(b).

Factual Background and Analysis

An April 2007 VA PTSD examination report reflects the Veteran's educational and occupational history and notes that he earned a bachelor's degree in electrical engineering.  At that time, he was employed part-time as a truck driver and he indicated that he was doing well at work.  Following a mental status examination, the examiner determined that the Veteran's PTSD symptoms resulted in decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

In July 2007, the Veteran reported that he worked part-time as a truck driver and that he had sixteen major job changes since his return from Vietnam.  He stated that after a short period of time working at his previous jobs, he developed hostile feelings toward those in higher positions who had not served in the military and resented that they evaluated his performance.  He relayed that this usually caused him to seek other employment.  

During a September 2007 VA initial psychiatry assessment, the Veteran reported that he previously worked in electronics, at a small police department, and in corrections.  He stated that he had been employed part-time as a truck driver for a rent-a-truck agency since 2005.  He relayed that his military experiences in Vietnam significantly affected his relationships and employment.  Following the mental status examination, the examiner noted that the Veteran had problems with anger/impulse control, a depressed mood, sleep disturbances, and social aversion and avoidance.  The examiner noted that the Veteran's strengths included financial security and described the severity of the Veteran's PTSD as moderate.

In a March 2008 written statement, the Veteran reported having difficulty working and socializing with others due to his PTSD.  He stated that he was only able to work part-time as a truck driver, which enabled him to avoid contact with other people.  The Veteran also relayed that he frequently lacked concentration, was irritable and angry, and that he often reacted with violence and a loss of control.  He asserted that his symptoms affected his ability to maintain steady employment.  

During a May 2009 VA psychiatry individual therapy session, the Veteran endorsed continued psychiatric symptoms, which he identified as the reason why he changed jobs numerous times.  At that time, he reported that he had been employed at Walmart in the tire shop for the past year.  He indicated that he was considering getting back into truck driving.   

A September 2009 VA mental health clinic note documents the Veteran's report of continued PTSD symptomatology, which included frequent depressive symptoms and occasional mood swings without mania.  He relayed having financial stress but denied any change in his employment status.  The examiner noted that despite the Veteran's challenges, he managed to stay gainfully employed.

A January 2010 VA mental health treatment note records the Veteran's description that he had done "pretty well" given his PTSD symptoms.  He stated that he sometimes felt he did not reach his full potential due to his inability to multi-task under stressful and demanding work settings.  He discussed how his various careers had always allowed him to provide well for his family.  

The Veteran filed his formal application for TDIU benefits in June 2010 and claimed that he was unemployable due to service-connected PTSD, as well as nonservice-connected disabilities.  The Veteran reported that he previously worked as a truck driver until March 2008 and then as a service writer/greeter at Walmart.  He claimed that he became unable to work in April 2010.  

Records from the Veteran's previous employer, Walmart, reflect that he worked as a laborer from March 2008 until June 2010.  

A June 2010 VA mental health note documents the Veteran's report that he quit his job at Walmart because it had gotten "much too hot" and he had become greatly irritated by the younger employees.  At that time he reported that he managed a small resort with his wife, which generated the same amount of income as his previous job at Walmart.  

The Veteran underwent a VA PTSD examination in August 2010.  He primarily reported experiencing mild mood symptoms, to include a fluctuating mood, crying spells once a week, and feelings of sadness and and henodia once a week, lasting a couple of days.  The examination revealed no impairments in the Veteran's appearance, hygiene, thought process, memory, or judgement.  He had no noted episodes of violence and demonstrated good impulse control.  The examiner determined that the Veteran's PTSD symptoms were transient or mild, with a decrease in his work efficiency and ability to perform occupational tasks only during periods of significance stress.  

During the August 2010 VA examination, the Veteran reported that he retired in October 2009 due to eligibility by age or duration of work.  He described feeling irritable with customers at his previous job at a tire store, but stated that he was able to cope and that he did not act out.  At that the time of the examination, the Veteran reported that he performed maintenance work at a fish camp one to two days a week.  

A December 2010 VA treatment record includes the Veteran's report that he and his wife no longer managed the rental resort.  He stated that the owner sold the property to a new cooperate owner who changed the Veteran's work responsibilities to things he would rather not do.  He indicated that he was trying to go back to work at Walmart.  At that time, he described his mood as stable, with mild depressive symptoms most of the time.     

On a June 2011 VA audio examination, the examiner noted that the Veteran's service-connected bilateral hearing loss had no significant effect on his occupation.  The examiner determined that the Veteran hearing loss and tinnitus should not prevent him from working in most any occupational situation.

In September 2016, the Director of Compensation Service reviewed the evidence of record in order to provide an opinion regarding the Veteran's ability to engage in gainful employment prior to August 23, 2010.  The Director noted that the Veteran identified April 2010 as the time that he became too disabled to work.  She also highlighted the Veteran's August 2010 report that he performed maintenance work maintenance at a camp and that the associated August 2010 VA PTSD examination showed no objective evidence of impairments in social or occupational functioning, or with activities of daily living due to PTSD.  Further, she emphasized the notation in the September 2009 VA progress note indicating that the Veteran managed to stay gainfully employed, despite episodes of frequent depression and occasional mood swings.  Ultimately, the Director determined that the evidence of record did not show that the Veteran was unable to secure and follow substantially gainful employment prior to August 23, 2011.  

Based on the foregoing, a TDIU is not warranted in this case pursuant to 38 C.F.R. § 4.16(b).  

Here, the evidence reflects that the Veteran was gainfully employed until December 2010.  Although he was employed part-time during this period, there is no evidence to suggest, nor does the Veteran claim, that this was marginal employment.  Indeed, the Veteran reportedly worked as a truck driver until 2008 and was noted to be gainfully employed in September 2009.  He was employed at Walmart from March 2008 to June 2010, and thereafter, he managed a resort/fishing camp, which he reported generated the same amount of income.  By the Veteran's own account in January 2010, his various careers allowed him to provide well for his family, despite his feeling that he had not reached his full potential due to his PTSD.  As the evidence indicates that the Veteran was gainfully employed until December 2010, he is not entitled to TDIU benefits for this time period. 

Further, the evidence dated from December 2010 to August 22, 2011, fails to show that the Veteran's service-connected disabilities rendered him unable to secure and maintain gainful employment.  The limited evidence dated during this time period gives no indication that the Veteran's PTSD resulted in total occupational impairment.  In this regard, the December 2010 psychiatric assessment shows that his PTSD was manifested by mild depressive symptoms and that his mood was stable.  While he indicated that he was no longer employed at that time, he made no assertion that this was due to his service-connected disabilities.  In fact, the Veteran reported in December 2010 that he no longer managed a rental resort due to a change in the company's ownership and his job duties.  At that time, he expressed his intention to return to his previous employment at Walmart.  Regarding his hearing disabilities, the June 2011 VA examiner determined that the Veteran's service-connected hearing loss and tinnitus did not prevent him from working in most occupational settings.  Essentially, there is no indication from this evidence, when considering the Veteran's educational and employment history, that the Veteran was incapable of securing or following a substantially gainful occupation of any type due to service-connected disabilities, particularly his PTSD.   

In reaching this determination, the Board has considered the statements and testimony provided by the Veteran and his wife regarding their descriptions as to the impact of the Veteran's psychiatric disability on his ability to work.  The Board finds both the Veteran and his wife to be competent to describe their observations and finds them to be credible.  However, their statements are outweighed by the other evidence of record.  While the Veteran's service-connected symptomatology undoubtedly impacted his occupational functioning to some extent during the time period on review, the most probative evidence does not indicate that his service-connected disabilities resulted in him being unemployable prior to August 23, 2011.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Therefore, the claim on appeal is denied.


ORDER

Entitlement to an effective date earlier than August 23, 2011, for the award of TDIU, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


